[Cite as Patel v. Crawford, 133 Ohio St. 3d 138, 2012-Ohio-4229.]




          PATEL ET AL., APPELLANTS, v. CRAWFORD, JUDGE, APPELLEE.
         [Cite as Patel v. Crawford, 133 Ohio St. 3d 138, 2012-Ohio-4229.]
Mandamus—Petition sought to compel a judge to hear motion for sanctions—
         Court of appeals’ dismissal of petition for writ affirmed.
(No. 2012-0728—Submitted September 12, 2012—Decided September 19, 2012.)
                APPEAL from the Court of Appeals for Belmont County,
                     Nos. 11 BE 23 and 11 BE 24, 2012-Ohio-1688.
                                  _____________________
         Per Curiam.
         {¶ 1} We affirm the judgment of the court of appeals dismissing the
petition of appellants, Arvind and Bharati Patel, for a writ of mandamus. The
Patels sought the writ to compel appellee, Judge Dale A. Crawford, sitting by
assignment in Longwell v. Patel, Belmont C.P. No. 03-CV-036, to hear appellant
Arvind Patel’s motion for sanctions “prior to presiding over the trial” in the case.1
Appellants could not establish either a clear legal right to the requested
extraordinary relief or a corresponding clear legal duty on the part of Judge
Crawford to provide it because the case was dismissed before any trial could
occur.
                                                                             Judgment affirmed.
         O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                                    __________________


1. The court of appeals also dismissed appellants’ claims for a continuance, to give them time to
retain counsel and to appoint a translator to aid appellant Bharati Patel at trial, but appellants do
not claim any error in the court’s holding on these claims in this appeal.
                            SUPREME COURT OF OHIO




       Arvind and Bharati Patel, pro se.
       Chris Berhalter, Belmont County Prosecuting Attorney, and David K.
Liberati, Assistant Prosecuting Attorney, for appellee.
                            ______________________




                                           2